DETAILED ACTION
In the response filed July 7, 2021, the Applicant amended claim 1; canceled claim 5; and added claims 21-27.  Claims 1-4, 6-14, and 21-27 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings were objected to for informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objections from the previous Office action.

Applicant’s arguments for claims 1-4, 6-14, and 21-27 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  Applicant argues that the examiner has failed to address the technological limitations as an additional element or combination of additional elements that integrate the identified exception into a practical application of the exception.  Examiner respectfully disagrees.  
The claims, under broadest reasonable interpretation, describe or set-forth providing points/rewards to users for completing a transaction at a location, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  The claims recite the additional elements/limitations of: “a mobile application executing on a mobile device,” and “an interface associated with the mobile application.”

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.  Here, the steps of “obtaining…data related to a current geolocation of the mobile device,” “determining…the current geolocation of the mobile device based upon the data,” “receiving… data indicative of the current geolocation of the mobile device,” “receiving…input corresponding to a service location of a provider offering a loyalty program,” “determining a distance between the current geolocation and a geolocation of the service location;” “converting the distance into points offered by the provider for completing a transaction at the service location using an apportioning function associated with the loyalty program;” and “updating the interface to present a loyalty program offer that includes the points,” are all required to execute using the aforementioned “mobile application executing on a mobile device,” and “an interface associated with the mobile application.”  Such application is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to 
Applicant argues that the amended claims which now include, “obtaining, on a mobile device, data related to a current geolocation of the mobile device, wherein the data includes one or more of global positioning system data, Wi-Fi data, cellular network triangulation data, or a combination thereof, and determining, on the mobile device, the current geolocation of the mobile device based upon the data,” constitute a practical application of and meaningful limits to the abstract idea as they are equivalent to Example 4 shown under the examination guidance.  Examiner respectfully disagrees.  The example provided by Applicant details that the claim is not directed to performing mathematical operations on a computer alone because of the meaningful limitations placed upon the application of the claimed mathematical operations.  Here, the claims do not describe any limitations with regard to mathematical operations and merely claim that geolocation information is obtained, determined, and received.  Claim 1 of Example 4 details limitations such as estimating positions of the GPS receiver, calculating absolute time of signals sent from satellites, creating mathematical models, and calculating an absolute position.  In the current application, the claims merely detail that a current geolocation is obtained, and the current geolocation of the mobile is determined based upon the received data.  Therefore, the claims of Example 4 in the examination guidance bear no resemblance with the current limitations of the claims and as such the Applicant’s arguments remain unpersuasive.  The 35 U.S.C. 101 rejection is hereby maintained.


Claim Objections
Claims 22-26 are objected to because of the following informalities:  Claims 22-26, line 1, “The non-transitory computer-readable storage medium of claim 1” should read                       --The non-transitory computer-readable storage medium of claim 21--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-4 and 6-14 are directed to a method and claims 21-27 are directed to a medium, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (equivalent to independent claim 21) recites/describes the following steps:
“obtaining…data related to a current geolocation of the mobile device, wherein the data includes one or more of global positioning system data, Wi-Fi data, cellular network triangulation data, or a combination thereof, and determining,…the current geolocation of the mobile device based upon the data;” 

“receiving…input corresponding to a service location of a provider offering a loyalty program;”
“determining a distance between the current geolocation and a geolocation of the service location;” 
“converting the distance into points offered by the provider for completing a transaction at the service location using an apportioning function associated with the loyalty program;” and 
“updating the interface to present a loyalty program offer that includes the points.”
These steps, under broadest reasonable interpretation, describe or set-forth providing points/rewards to users for completing a transaction at a location, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.


Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a mobile device,” “a mobile application executing on a mobile device,” and “an interface associated with the mobile application,” (claims 1 and 21).
The requirement to execute the claimed steps/functions using the “mobile application executing on a mobile device,” and “an interface associated with the mobile application,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or 
Dependent claims 2-4, 6-14, and 22-27 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6-14, and 22-27 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a mobile device,” “a mobile application executing on a mobile device,” and “an interface associated with the mobile application,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to e.g., mere data gathering, post-solution activity).
Dependent claims 2-4, 6-14, and 22-27 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6-14, and 22-27 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-11, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 2013/130835 A1), hereinafter Williams, in view of Roeding et al. (US 2011/0029370 A1), hereinafter Roeding, and Pender et al. (US 8,170,911 B1), hereinafter Pender.
Regarding claim 1, Williams discloses a method comprising: obtaining, on a mobile device, data related to a current geolocation of the mobile device, wherein the data includes one or more of global positioning system data (Par. [0049]), Wi-Fi data (Par. [0051]), or a combination thereof, and determining, on the mobile device, the current geolocation of the mobile device based upon the data (Par. [0055]);
receiving, at a mobile application executing on a mobile device, data indicative of the current geolocation of the mobile device (Par. [0049], user geolocation is collected by mobile device); 

determining a distance between the current geolocation and a geolocation of the service location (Par. [0056], distance from consumer location is determined).
Williams does not explicitly disclose obtaining, on a mobile device, data related to a current geolocation of the mobile device, wherein the data includes cellular network triangulation data, and determining, on the mobile device, the current geolocation of the mobile device based upon the data; converting the distance into points offered by the provider for completing a transaction at the service location using an apportioning function associated with the loyalty program; and updating the interface to present a loyalty program offer that includes the points.
Roeding teaches obtaining, on a mobile device, data related to a current geolocation of the mobile device, wherein the data includes cellular network triangulation data (Par. [0055]), and determining, on the mobile device, the current geolocation of the mobile device based upon the data; points offered by the provider for completing a transaction at the service location using an apportioning function associated with the loyalty program (Par. [0093], rewards offered increased with the user’s distance from the store); and updating the interface to present a loyalty program offer that includes the points (Par. [0065]).
Pender teaches converting the distance into points offered by the provider for completing a transaction at the service location using an apportioning function associated with the loyalty 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty rewards system of Williams to include the location and interface abilities of Roeding as a need exists to improve the consumer experience and provide users with rewards based on the consumers’ activities and locations (Roeding, Par. [0007]).  Providing a location-based distance reward would enable a loyalty rewards system to provide greater enticement for the user to engage the system.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the ability to provide an offer to the user for traveling to a location as taught in Roeding for the ability to provide an offer to the user for a transaction at a location as taught in Williams.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty rewards system of Williams and Roeding to include the distance conversion abilities of Pender as a need exists for providing location-based services that provides a greater enticement depending on the distance a customer must travel (Pender, Col. 1: Lines 44-46).  Providing a location-based distance reward would enable a loyalty rewards system to provide greater enticement for the user to engage the system.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the ability to 
Regarding claim 2, Williams discloses wherein a server-side component of the mobile application rewards points offered by the provider for completing the transaction (Par. [0059], user interface indicates that a qualified purchase has taken place; Par. [0062], device displays a reward is received for the qualified transaction).  Williams does not explicitly disclose wherein a server-side component of the mobile application converts the distance into the points.  Pender teaches wherein a server-side component of the mobile application converts the distance into the points (Col. 1:Lines 60-62; Col. 3:Lines 8-13, miles to the merchant converted to loyalty points).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty rewards system of Williams and Roeding to include the distance conversion abilities of Pender as a need exists for providing location-based services that provides a greater enticement depending on the distance a customer must travel (Pender, Col. 1: Lines 44-46).  Providing a location-based distance reward would enable a loyalty rewards system to provide greater enticement for the user to engage the system.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the ability to offer points based on a distance as taught in Pender for the ability to points based on loyalty to a merchant as taught in Williams.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 3, Williams discloses wherein the apportioning function is selected from among a plurality of apportioning functions associated with the loyalty program based on authentication information received via the interface during an authentication process (Par. [0056], [0057], listing/map view of merchants providing rewards for qualified purchases and each merchant displays reward requirements for receiving the rewards).
Regarding claim 4, Williams discloses wherein the data indicative of the current geolocation is received from a navigational application residing on the mobile device (Par. [0050], GPS device within mobile device, navigation system is also part of the mobile device wherein navigation application is activated).
Regarding claim 6, Williams discloses further comprising: communicating data indicative of the loyalty program offer to a transaction terminal while effectuating the transaction at the service location (Par. [0089], mobile device communicates with the merchant terminal; Par. [0091], [0092], information is communicated to merchant systems).
Regarding claim 7, Williams discloses wherein the transaction terminal is configured to transmit a notification to a loyalty program server to confirm completion of the transaction thereby causing the loyalty program server to apportion the points to a loyalty program account associated with a user of the mobile device (Par. [0059], notification sent after a qualifying transaction has been completed; mobile device receives confirmation, Par. [0086], merchant system communicates with the coupon and rewards application for completion).
Regarding claim 8, Williams discloses wherein the input corresponding to the service location is a first input (Par. [0042], Consumer is able to search a location, by entering zip-code, city, state, etc.; Par. [0057], merchants associated with a loyalty program), and the method further comprising: receiving a second input representing a selection of an interface element of 
Regarding claim 9, Williams discloses further comprising: in accordance with receiving the second input, storing the current geolocation of the mobile device such that a user of the mobile application is unable to modify the current geolocation (Par. [0057], selection of location-based merchant will direct the map displaying user’s current location and merchant location).
Regarding claim 10, Williams discloses further comprising: in accordance with receiving the second input (Par. [0057], user may request directions to be generated for the selected location), transitioning the mobile application to a background mode in which the mobile application executes as a background process on the mobile device (Par. [0050], GPS device within mobile device, navigation system is also part of the mobile device wherein navigation application is activated and displayed).
Regarding claim 11, Williams discloses further comprising: in accordance with receiving the second input (Par. [0057], user may request directions to be generated for the selected location), launching a navigation application residing on the mobile device and forwarding the service location to the navigation application (Par. [0050], GPS device within mobile device, navigation system is also part of the mobile device wherein navigation application is activated).
Regarding claim 21, Williams discloses a method comprising: obtaining, on a mobile device, data related to a current geolocation of the mobile device, wherein the data includes one or more of global positioning system data (Par. [0049]), Wi-Fi data (Par. [0051]), or a combination thereof, and determining, on the mobile device, the current geolocation of the mobile device based upon the data (Par. [0055]);

receiving, via an interface associated with the mobile application, input corresponding to a service location of a provider offering a loyalty program (Par. [0042], Consumer is able to search a location, by entering zip-code, city, state, etc.; Par. [0057], merchants associated with a loyalty program); and
determining a distance between the current geolocation and a geolocation of the service location (Par. [0056], distance from consumer location is determined).
Williams does not explicitly disclose obtaining, on a mobile device, data related to a current geolocation of the mobile device, wherein the data includes cellular network triangulation data, and determining, on the mobile device, the current geolocation of the mobile device based upon the data; converting the distance into points offered by the provider for completing a transaction at the service location using an apportioning function associated with the loyalty program; and updating the interface to present a loyalty program offer that includes the points.
Roeding teaches obtaining, on a mobile device, data related to a current geolocation of the mobile device, wherein the data includes cellular network triangulation data (Par. [0055]), and determining, on the mobile device, the current geolocation of the mobile device based upon the data; points offered by the provider for completing a transaction at the service location using an apportioning function associated with the loyalty program (Par. [0093], rewards offered increased with the user’s distance from the store); and updating the interface to present a loyalty program offer that includes the points (Par. [0065]).

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty rewards system of Williams to include the location and interface abilities of Roeding as a need exists to improve the consumer experience and provide users with rewards based on the consumers’ activities and locations (Roeding, Par. [0007]).  Providing a location-based distance reward would enable a loyalty rewards system to provide greater enticement for the user to engage the system.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the ability to provide an offer to the user for traveling to a location as taught in Roeding for the ability to provide an offer to the user for a transaction at a location as taught in Williams.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty rewards system of Williams and Roeding to include the distance conversion abilities of Pender as a need exists for providing location-based services that provides a greater enticement depending on the distance a customer must travel (Pender, Col. 1: Lines 44-46).  Providing a location-based distance reward would enable a loyalty rewards system to provide greater enticement for the user to engage the system.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the 
Regarding claim 22, Williams discloses wherein a server-side component of the mobile application rewards points offered by the provider for completing the transaction (Par. [0059], user interface indicates that a qualified purchase has taken place; Par. [0062], device displays a reward is received for the qualified transaction).  Williams does not explicitly disclose wherein a server-side component of the mobile application converts the distance into the points.  Pender teaches wherein a server-side component of the mobile application converts the distance into the points (Col. 1:Lines 60-62; Col. 3:Lines 8-13, miles to the merchant converted to loyalty points).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty rewards system of Williams and Roeding to include the distance conversion abilities of Pender as a need exists for providing location-based services that provides a greater enticement depending on the distance a customer must travel (Pender, Col. 1: Lines 44-46).  Providing a location-based distance reward would enable a loyalty rewards system to provide greater enticement for the user to engage the system.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the ability to offer points based on a distance as taught in Pender for the ability to points based on loyalty to a 
Regarding claim 23, Williams discloses wherein the apportioning function is selected from among a plurality of apportioning functions associated with the loyalty program based on authentication information received via the interface during an authentication process (Par. [0056], [0057], listing/map view of merchants providing rewards for qualified purchases and each merchant displays reward requirements for receiving the rewards).
Regarding claim 24, Williams discloses wherein the data indicative of the current geolocation is received from a navigational application residing on the mobile device (Par. [0050], GPS device within mobile device, navigation system is also part of the mobile device wherein navigation application is activated).
Regarding claim 25, Williams discloses further comprising: communicating data indicative of the loyalty program offer to a transaction terminal while effectuating the transaction at the service location (Par. [0089], mobile device communicates with the merchant terminal; Par. [0091], [0092], information is communicated to merchant systems).
Regarding claim 26, Williams discloses wherein the input corresponding to the service location is a first input (Par. [0042], Consumer is able to search a location, by entering zip-code, city, state, etc.; Par. [0057], merchants associated with a loyalty program), and the method further comprising: receiving a second input representing a selection of an interface element of the interface for initiating a trip to the service location (Par. [0057], user may request directions to be generated for the selected location).
Regarding claim 27, Williams discloses further comprising: in accordance with receiving the second input, storing the current geolocation of the mobile device such that a user .

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 2013/130835 A1) in view of Roeding (US 2011/0029370 A1); Pender (US 8,170,911 B1); and Shen et al. (US 2018/0189917 A1), hereinafter Shen.
Regarding claim 12, Williams does not explicitly disclose further comprising: identifying a location of a partner provider within a defined proximity of the mobile device while transiting between the current geolocation and the geolocation of the service location.  Shen teaches identifying a location of a partner provider (Par. [0021]) within a defined proximity of the mobile device (Par. [0033]) while transiting between the current geolocation and the geolocation of the service location (Par. [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty rewards system of Williams, Roeding, and Pender to include the partner location abilities of Shen as a need exists for leveraging a network of partners to provide a unified service to users (Shen, Par. [0001]).  Identifying locations of partner providers would enable a loyalty rewards system to provide unified service to users.
Regarding claim 13, Williams does not explicitly disclose further comprising: presenting an interface element on the interface that indicates a location of a partner provider is within a defined proximity of the mobile device.  Shen teaches presenting an interface element on the interface that indicates a location of a partner provider  (Par. [0021]) is within a defined proximity of the mobile device (Par. [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loyalty 
Regarding claim 14, Williams discloses wherein the interface element includes an offer for a specified number of loyalty program points for purchasing a good or service at the location of the partner provider (Par. [0082], rewards offered for purchase made at locations within a distance/location).

Conclusion
No claims are in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621